

Exhibit 10.69


Compensation Committee Resolutions




NAVISTAR 1994 PERFORMANCE INCENTIVE PLAN


WHEREAS, Navistar International Corporation (the “Corporation”) maintains the
Navistar 1994 Performance Incentive Plan, as may be amended from time to time
(the “1994 Plan”); and


WHEREAS, the 1994 Plan, in relevant part, reserves to the Committee on
Compensation and Governance of the Corporation’s Board of Directors (n/k/a the
Compensation Committee) (the “Committee”) the right to modify at any time,
without the consent of the participant, the (1) terms of the 1994 Plan, (2) the
terms of any option previously granted thereunder, and (3) the terms of
restricted shares previously awarded thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1994 Plan,
effective as of the dates specified herein, as follows:



1.  
Section VII of the 1994 Plan is hereby amended by adding the following new
paragraph (6), effective as of the date on which the 1994 Plan was established,
and by adding the following new paragraph (7), effective April 16, 2007, to the
end thereof, to read as follows:




 
“(6)
Notwithstanding any provision of the Plan to the contrary, the exercise of a
Stock Option shall be settled solely in shares of Common Stock, and under no
circumstances whatsoever shall a Stock Option be exercisable with respect to any
period during which the exercise of such Stock Option would violate Applicable
Law, as defined in Section XVIII.”

    

2.  
Section XVIII of the 1994 Plan is hereby amended, in its entirety, effective as
of the date on which the 1994 Plan was established, to read as follows:



“The Plan shall be governed by and construed in accordance with applicable
Federal laws and, to the extent not inconsistent therewith or pre-empted
thereby, with the laws of the State of Delaware (without regard to the conflicts
of laws provisions of that State or any other jurisdiction), including
applicable regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock,
Stock Option, or other incentive or award under the Plan is expressly
conditioned upon and subject to any and all limitations, restrictions,
prohibitions, or such other conditions imposed by Applicable Law, including, but
not limited to, applicable Federal and state securities law. Without limiting
the generality and applicability of the foregoing and notwithstanding any
provision of the Plan to the contrary, if and to the extent any amounts payable
or benefits provided under this Plan are subject to, and would otherwise
violate, the requirements of Section 409A of the Internal Revenue Code, as
amended, including applicable regulations, rules, and such other applicable
authorities thereunder (“Code Section 409A”), such amounts or benefits shall be
paid or provided under such other conditions, determined by the Committee in its
sole discretion, that cause the provision of such amounts or benefits to comply
with, or not to be subject to, Code Section 409A and this Plan shall be
construed and administered accordingly to achieve that objective.”


E-1


--------------------------------------------------------------------------------


NAVISTAR INTERNATIONAL CORPORATION
1998 INTERIM STOCK PLAN


WHEREAS, the Corporation maintains the Navistar International Corporation 1998
Interim Stock Plan, as may be amended from time to time (the “1998 Interim
Plan”); and


WHEREAS, the 1998 Interim Plan, in relevant part, reserves to the Committee on
Organization of the Corporation’s Board of Directors (n/k/a the Compensation
Committee) (the “Committee”) the right to modify at any time, without the
consent of the participant, the (1) terms of the 1998 Interim Plan, (2) the
terms of any option previously granted thereunder, and (3) the terms of
restricted shares previously awarded thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Interim Plan, effective as of the dates specified herein, as follows:



1.  
Section IV of the 1998 Interim Plan is hereby amended by adding the following
text, effective as of the date on which the 1998 Interim Plan was established
(or such other effective date, as specifically provided below), to the end
thereof, to read as follows:



“Notwithstanding any provision of the Plan to the contrary, the exercise of any
Nonqualified Stock Option shall be settled solely in shares of Common Stock, and
under no circumstances whatsoever shall a Nonqualified Stock Option be
exercisable with respect to any period during which the exercise of such
Nonqualified Stock Option would violate Applicable Law, as defined in Section
X.”
    

2.  
Section X of the 1998 Interim Plan is hereby amended, in its entirety, effective
as of the date on which the 1998 Interim Plan was established, to read as
follows:



“The Plan shall be governed by and construed in accordance with applicable
Federal laws and, to the extent not inconsistent therewith or pre-empted
thereby, with the laws of the State of Delaware (without regard to the conflicts
of laws provisions of that State or any other jurisdiction), including
applicable regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock,
Nonqualified Stock Option, or other incentive or award under the Plan is
expressly conditioned upon and subject to any and all limitations, restrictions,
prohibitions, or such other conditions imposed by Applicable Law, including, but
not limited to, applicable Federal and state securities law. Without limiting
the generality and applicability of the foregoing and notwithstanding any
provision of the Plan to the contrary, if and to the extent any amounts payable
or benefits provided under this Plan are subject to, and would otherwise
violate, the requirements of Section 409A of the Internal Revenue Code, as
amended, including applicable regulations, rules, and such other applicable
authorities thereunder (“Code Section 409A”), such amounts or benefits shall be
paid or provided under such other conditions, determined by the Committee in its
sole discretion, that cause the provision of such amounts or benefits to comply
with, or not to be subject to, Code Section 409A and this Plan shall be
construed and administered accordingly to achieve that objective.”
 
E-2


--------------------------------------------------------------------------------


NAVISTAR 1998 SUPPLEMENTAL STOCK PLAN


WHEREAS, the Corporation maintains the Navistar 1998 Supplemental Stock Plan, as
may be amended from time to time (the “1998 Supplemental Plan”); and


WHEREAS, the 1998 Supplemental Plan, in relevant part, reserves to the Committee
on Compensation and Governance of the Corporation’s Board of Directors (n/k/a
the Compensation Committee) (the “Committee”) the right to modify at any time,
without the consent of the participant, the (1) terms of the 1998 Supplemental
Plan, (2) the terms of any option previously granted thereunder, and (3) the
terms of restricted shares previously awarded thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Supplemental Plan, effective as of the dates specified herein, as follows:



1.  
Section IV of the 1998 Supplemental Plan is hereby amended by adding the
following text, effective as of the date on which the 1998 Supplemental Plan was
established (or such other effective date, as specifically provided below), to
the end thereof, to read as follows:



“Notwithstanding any provision of the Plan to the contrary, the exercise of any
Nonqualified Stock Option shall be settled solely in shares of Common Stock, and
under no circumstances whatsoever shall a Nonqualified Stock Option be
exercisable with respect to any period during which the exercise of such
Nonqualified Stock Option would violate Applicable Law, as defined in Section
X.”
    

2.  
Section X of the 1998 Supplemental Plan is hereby amended, in its entirety,
effective as of the date on which the 1998 Supplemental Plan was established, to
read as follows:



“The Plan shall be governed by and construed in accordance with applicable
Federal laws and, to the extent not inconsistent therewith or pre-empted
thereby, with the laws of the State of Delaware (without regard to the conflicts
of laws provisions of that State or any other jurisdiction), including
applicable regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock,
Nonqualified Stock Option, or other incentive or award under the Plan is
expressly conditioned upon and subject to any and all limitations, restrictions,
prohibitions, or such other conditions imposed by Applicable Law, including, but
not limited to, applicable Federal and state securities law. Without limiting
the generality and applicability of the foregoing and notwithstanding any
provision of the Plan to the contrary, if and to the extent any amounts payable
or benefits provided under this Plan are subject to, and would otherwise
violate, the requirements of Section 409A of the Internal Revenue Code, as
amended, including applicable regulations, rules, and such other applicable
authorities thereunder (“Code Section 409A”), such amounts or benefits shall be
paid or provided under such other conditions, determined by the Committee in its
sole discretion, that cause the provision of such amounts or benefits to comply
with, or not to be subject to, Code Section 409A and this Plan shall be
construed and administered accordingly to achieve that objective.”
 
E-3


--------------------------------------------------------------------------------


NAVISTAR INTERNATIONAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN


WHEREAS, Navistar International Corporation (the “Corporation”) maintains the
Navistar International Corporation 2004 Performance Incentive Plan, as may be
amended from time to time (the “2004 Plan”); and


WHEREAS, the 2004 Plan, in relevant part, generally reserves to the Committee on
Compensation and Governance of the Corporation’s Board of Directors (n/k/a the
Compensation Committee) (the “Committee”) the right to modify the 2004 Plan at
any time, provided that no amendment to the 2004 Plan shall, without the consent
of the affected participant, terminate or adversely affect any right or
obligation under any stock option or other award previously granted thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 2004 Plan,
effective as of the dates specified herein, as follows:



1.  
Section III(25) of the 2004 Plan is hereby amended by amended in its entirety,
effective April 16, 2007, to read as follows:



“(25) ‘Qualified Retirement’ means with respect to an Employee a termination
from employment from the Corporation or any of its subsidiaries that occurs
after the Employee attains age 55 and at the time of the termination the
Employee has either: (i) 10 or more years of continuous service as a full-time
Employee, or (ii) 10 or more years of service that would constitute credited
service under the definition contained in the International Truck and Engine
Corporation Retirement Plan for Salaried Employees ("RPSE"). Qualified
Retirement for a Non-Employee Director means retirement under a retirement
policy of the Board for Non-Employee Directors.”



2.  
Section VII of the 2004 Plan is hereby amended by adding the following new
paragraphs (13) and (14), effective April 16, 2007 (or such other effective
date, as specifically provided below), to the end thereof, to read as follows:




 
“(13)
Notwithstanding any provision of the Plan to the contrary, (a) the exercise of a
Stock Option granted under the Plan at any time on or after April 16, 2007 shall
be settled solely in shares of Common Stock, and under no circumstances
whatsoever shall a Stock Option be exercisable with respect to any period during
which the exercise of such Stock Option would violate Applicable Law, as defined
in Section XVIII, and (b) in accordance with both the terms of the Prospectus
for the Plan and the power and authority reserved to the Committee under Section
XIII, and to the fullest extent permitted under Applicable Law, as defined in
Section XVIII, the exercise of a Stock Option granted under the Plan at any time
before April 16, 2007 shall be settled solely in shares of Common Stock, and
under no circumstances whatsoever shall a Stock Option be exercisable with
respect to any period during which the exercise of such Stock Option would
violated Applicable Law, as defined in Section XVIII.”

 
E-4
 

--------------------------------------------------------------------------------



3.  
Section XXII of the 2004 Plan is hereby amended, in its entirety, effective
April 16, 2007 (or, to the fullest extent permitted by applicable law, effective
as of the date on which the 2004 Plan was established), to read as follows:



“The Plan shall be governed by and construed in accordance with applicable
Federal laws and, to the extent not inconsistent therewith or pre-empted
thereby, with the laws of the State of Delaware (without regard to the conflicts
of laws provisions of that State or any other jurisdiction), including
applicable regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock,
Stock Option, or other incentive or award under the Plan is expressly
conditioned upon and subject to any and all limitations, restrictions,
prohibitions, or such other conditions imposed by Applicable Law, including, but
not limited to, applicable Federal and state securities law. Without limiting
the generality and applicability of the foregoing and notwithstanding any
provision of the Plan to the contrary, if and to the extent any amounts payable
or benefits provided under this Plan are subject to, and would otherwise
violate, the requirements of Section 409A of the Internal Revenue Code, as
amended, including applicable regulations, rules, and such other applicable
authorities thereunder (“Code Section 409A”), such amounts or benefits shall be
paid or provided under such other conditions, determined by the Committee in its
sole discretion, that cause the provision of such amounts or benefits to comply
with, or not to be subject to, Code Section 409A and this Plan shall be
construed and administered accordingly to achieve that objective.”
 
E-5


--------------------------------------------------------------------------------





NAVISTAR 1998 NON-EMPLOYEE DIRECTORS
STOCK OPTION PLAN


RESOLVED, that the Compensation Committee hereby recommends that the Board
approve the following preambles and resolutions:


“WHEREAS, Navistar International Corporation (the “Corporation”) maintains the
Navistar 1998 Non-Employee Directors Stock Option Plan, as may be amended from
time to time (the “1998 Directors Plan”); and


WHEREAS, the 1998 Directors Plan, in relevant part, generally reserves to the
Corporation’s Board of Directors (the “Board”) the right to modify the 1998
Directors Plan at any time, provided that no amendment to the 1998 Directors
Plan shall, without the consent of the affected option holder, adversely affect
any right under any stock option or other award previously granted thereunder;


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the 1998 Directors
Plan, effective as of the dates specified herein, as follows:



1.  
Section 7 of the 1998 Directors Plan is hereby amended by adding the following
text, effective as of the date on which the 1998 Directors Plan was established
(or such other effective date, as specifically provided below), to the end
thereof, to read as follows:



“Notwithstanding any provision of the Plan to the contrary, to the fullest
extent permitted under Applicable Law, as defined in Section 15, the exercise of
an option granted under the Plan shall be settled solely in shares of Common
Stock of the Corporation, and under no circumstances whatsoever shall an option
be exercisable with respect to any period during which the exercise of such
option would violate Applicable Law, as defined in Section 15.”
    

2.  
The 1998 Directors Plan is hereby amended, effective April 16, 2007 (or, to the
fullest extent permitted by applicable law, effective as of the date on which
the 1998 Directors Plan was established), by adding a new Section 15 to read as
follows:



“15. Governing Law


The Plan shall be governed by and construed in accordance with applicable
Federal laws and, to the extent not inconsistent therewith or pre-empted
thereby, with the laws of the State of Delaware (without regard to the conflicts
of laws provisions of that State or any other jurisdiction), including
applicable regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Common Stock,
option, or other incentive or award under the Plan is expressly conditioned upon
and subject to any and all limitations, restrictions, prohibitions, or such
other conditions imposed by Applicable Law, including, but not limited to,
applicable Federal and state securities law. Without limiting the generality and
applicability of the foregoing and notwithstanding any provision of the Plan to
the contrary, if and to the extent any amounts payable or benefits provided
under this Plan are subject to, and would otherwise violate, the requirements of
Section 409A of the Internal Revenue Code, as amended, including applicable
regulations, rules, and such other applicable authorities thereunder (“Code
Section 409A”), such amounts or benefits shall be paid or provided under such
other conditions, determined by the Board in its sole discretion, that cause the
provision of such amounts or benefits to comply with, or not to be subject to,
Code Section 409A and this Plan shall be construed and administered accordingly
to achieve that objective.”


 
E-6